Carley, Judge,
dissenting.
Construing the evidence most strongly against appellee, it issued to appellant-defendant a policy of automobile insurance which was thereafter periodically renewed. In connection with several of those renewals, appellee was forced to give appellant notice of impending cancellation for nonpayment of premiums. In connection with several of those cancellation notices, appellee accepted late payment from appellant even after the specified cancellation date. When the policy was renewed on May 19, 1988, and the timely payment of the premium was not forthcoming, appellee again gave appellant notice that the policy would be cancelled unless payment of the premium was made by August 10, 1988. However, appellant did not mail the premium until September 14, 1988.
I cannot agree that OCGA § 13-4-4 is authority for reversing the grant of summary judgment in favor of appellee. When appellant failed to make timely payment of the premium, appellee did not acquiesce, but mailed him notice of its intent to cancel the policy unless payment of the premium was made by August 10, 1988. This notice was certainly sufficient to apprise appellant of appellee’s intention to rely upon the exact terms of the agreement. The majority holds that a genuine issue of material fact nevertheless remains because, on prior occasions, appellee had elected not to enforce such cancellation notices against appellant. While the intent of OCGA § 13-4-4 is to authorize a party to rely upon previous acceptances of his late payments, that authorized reliance lasts only until such time as he is given notice that his future conduct must be in conformity with the literal terms of the contract. It would be anomalous to hold that appellant, who had been given such notice, would nevertheless be entitled to ignore it based upon appellee’s previous acceptances of his late payments.
In my opinion, one who is given notice pursuant to OCGA § 13-4-4 must govern his future conduct by the literal terms of the contract and is not entitled to assume that, as in any prior instances, the exact terms of the contract will not be enforced against him. Having been *671given notice that his policy would be cancelled if the premium was not paid by August 10, 1988, appellant had no legal right under OCGA § 13-4-4 to assume that his policy would not be cancelled pursuant to that notice or that his cancelled policy would be reinstated. Since the undisputed evidence of record shows that appellee fulfilled any obligation that it may have owed to appellant under OCGA § 13-4-4, the trial court correctly granted appellee’s motion for summary judgment. See Murphy v. First Nat. Bank, 182 Ga. App. 788 (1) (357 SE2d 266) (1987). Accordingly, I must respectfully dissent.
Decided July 9, 1991
Reconsideration denied July 29, 1991.
Brock & Clay, Marjorie M. Rogers, for appellants.
Webb, Carlock, Copeland, Semler & Stair, D. Gary Lovell, Jr., David D. Cookson, for appellee.
I am authorized to state that Presiding Judge Birdsong, Judge Beasley and Judge Andrews join in this dissent.